                                                                      FILED
                                                                       'JAN 10 2019
                   IN THE UNITED STATES DISTRICT COURT
                                                                       Clerk, U.S Courts
                       FOR THE DISTRICT OF MONTANA                     District Of Montana
                                                                        Missoula Division
                            MISSOULA DIVISION


ALLIANCE FOR THE WILD                              CV 18-67-M-DWM
ROCKIES,

             Plaintiff,
                                                         ORDER
       vs.

CHRIS SAVAGE, Kootenai National
Forest Supervisor, et al.,

             Defendants.


      Defendants having moved unopposed to stay this case in light of the lapse in

appropriations,

      IT IS ORDERED that Defendants' motion (Doc. 24) is DENIED.

Defendants shall file their answer to the Amended Complaint on or before January

15, 2019.

      Dated this   /p"'-
                       day of January, 2019.
